UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 14-7292


UNULA BOO SHAWN ABEBE, a/k/a Unula B Abebe,

                Plaintiff - Appellant,

          v.

MAURICE GREEN; LIEUTENANT SCOTT; KAREN MCCULLOUGH; SHARONDA
SUTTON; LIEUTENANT HUDSON; KENNETH PARKER; ROBERT STEVENSON;
LULA JOHNSON; AL WALKER; NURSE JOHNSON; LIEUTENANT S.
JACKSON; PERCY JONES; LIEUTENANT CARTER; WILLIE SIMMONS,

                Defendants - Appellees,

          and

SOUTH CAROLINA; SERGEANT DEVON SCOTT; SERGEANT FOGAL;
SERGEANT H. WRIGHT; SERGEANT J. C.       WILLIAMS; SERGEANT
GLASS; SERGEANT OAKMAN; SERGEANT R.       JONES; LIEUTENANT
FALEY; CORPORAL FURGAL; CORPORAL DOOLEY; CORPORAL COREY
BECKETT; LARRY CATLIDGE; JERMAINE MCCOY; JOHN ENGLISH;
CLIFTON DAVENPORT; M. BRADY; OFFICER MCDANIELS; OFFICER COX;
OFFICER STONE; OFFICER SOREZ; OFFICER ROBERTS; OFFICER
BROWN; JOHN IRMO; J. DIXON; T. EDMOND; CORPORAL MANLEY;
OFFICER HAMLETON; OFFICER MOSES; ROSELYN ELERBY; ANN
HALLMAN; INVESTIGATOR HURT; SERGEANT ESTERLINE; OFFICER
WILLIAMS; LIEUTENANT R.    JEFFERSON; AARON WILSON; OFFICER
FANT; OFC HARDY; OFC GRITTLE; OFFICER MS. COOK; OFFICER MR.
COOK; OFC DICKSON; DOCTOR JOHN B. TOMARCHIO; WILLIAM BYARS;
LIEUTENANT T. JOHNSON,

                Defendants.



Appeal from the United States District Court for the District of
South Carolina, at Orangeburg.    Richard Mark Gergel, District
Judge. (5:11-cv-02750-RMG)
Submitted:   December 18, 2014        Decided:     December 23, 2014


Before SHEDD, WYNN, and THACKER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Unula Boo Shawn Abebe, Appellant Pro Se.    Sheila M. Bias, Drew
Hamilton Butler, Caleb Martin Riser, RICHARDSON, PLOWDEN &
ROBINSON, PA, Columbia, South Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.




                                 2
PER CURIAM:

             Unula   Boo   Shawn    Abebe     appeals    the      district    court’s

order   dismissing     his    42    U.S.C.    § 1983     (2012)     complaint       for

failure to comply with the court’s discovery order under Fed. R.

Civ. P. 37(b)(2) and 41(b).               We have reviewed the record and

find    no   reversible    error.         Accordingly,       we   affirm     for    the

reasons stated by the district court.               Abebe v. Green, No. 5:11-

cv-02750-RMG    (D.S.C.      July   30,    2014).       We   dispense      with    oral

argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would

not aid the decisional process.



                                                                             AFFIRMED




                                          3